Citation Nr: 0815361	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-30 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for right knee disorder.

2.	Whether new and material evidence has been received to 
reopen service connection for degeneration of macula of the 
left eye.  

3.	Entitlement to service connection for degeneration of 
macula of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied 
service connection for a right knee disorder and found that 
new and material evidence had not been received to reopen 
service connection for degeneration of macula of the left 
eye.  

The veteran appeared and testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record. 

The issue of service connection for right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.	A May 1972 rating decision denied service connection for a 
left eye disorder; notice of the decision was issued on June 
7, 1972; and the appellant did not file a notice of 
disagreement within one year of notice of the decision.

2.	The evidence associated with the claims file subsequent to 
the May 1972 decision was not previously submitted to agency 
decision makers relates to an unestablished fact that an eye 
disorder did not preexist service that is necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a left 
eye disorder.

3.	The competent evidence of record shows that the veteran's 
currently diagnosed left eye macular degeneration did not 
preexist service, and was first manifested during service.  


CONCLUSIONS OF LAW

1.	The May 1972 rating decision denying service connection 
for a left eye disorder became a final decision.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.	New and material evidence sufficient to reopen the claim 
for service connection for degeneration of macula of the left 
eye has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007). 

3.	Resolving reasonable doubt in the veteran's favor, 
degeneration of macula of the left eye was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In this case, the Board is granting in full the benefits 
sought on appeal on the issue of reopen service connection 
for macular degeneration of the left eye.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
Because the claim has been reopened, and is addressed and 
granted on the merits, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the appellant's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Reopening Service Connection for Degeneration of Macula of 
the Left Eye

The veteran contends that he developed partial blindness in 
his left eye due to degeneration of the macula during 
service.  

A May 1972 rating decision denied service connection for a 
left eye disorder, finding that trauma to the eye was not 
shown in service, and the veteran's left eye condition 
preexisted service.  Notice of the decision was issued on 
June 7, 1972.  Because the veteran did not enter a notice of 
within one year of mailing of notice of the decision, the 
rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103.  

In May 2005, the veteran filed to reopen his claim of service 
connection for loss of sight in his left eye.  The RO found 
that new and material evidence had not been received, and 
denied reopening the claim in the rating decision dated 
August 2005 that is currently on appeal.   

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the VA Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

The evidence of record at the time of the May 1972 rating 
decision included an entrance examination dated September 
1962 that shows that the veteran had corrected distant vision 
and near vision of 20/30 in the left eye.  Service medical 
records reveal that a very discreet circular area of 
degeneration in the macular was found in the veteran's left 
eye in February 1965.  He was subsequently diagnosed with 
macular degeneration in August 1965.  The condition is noted 
on the veteran's August 1965 separation examination.  

Additional evidence received since the May 1972 rating 
decision includes statements by the veteran, a VA examination 
report dated June 2006, and the veteran's testimony from a 
Board hearing in November 2007.  In the June 2006 VA 
examination, the veteran was diagnosed with presumed ocular 
histoplamosis syndrome (POHS) and macular scarring of the 
left eye secondary to POHS.  Upon reviewing the claims file, 
the examiner noted that the veteran had slightly reduced 
visual acuity in the left eye upon enlistment.  She noted 
that the enlistment exam indicated that a macular lesion was 
present in the left eye but the etiology of the reduced 
vision was not clearly documented.  

On June 2006 VA physical examination, the VA physician found 
macular scarring, punched out lesions, and peripapillary 
atrophy in the left eye.  She stated that the symptoms were 
characteristic of ocular histoplasmosis syndrome, which is 
caused by fungus and not injury.  She opined that the 
veteran's eye condition was present upon enlistment and had 
progressed during the time in service; however, she wrote 
that, without documentation regarding the reason for 
decreased acuity in the left eye, she could not be certain of 
the cause of the veteran's condition.  She continued, "I am 
unable to determine positively whether the macular 
degeneration existed prior to military service from the 
information in the c-file."

At the hearing in November 2007, the veteran testified that 
he wore glasses before entering the military but had no other 
problems with his eyes.  He stated that he was a military 
policeman in service, a job that required good vision to 
qualify.  He asserted that he started noticing a black spot 
in the center of his vision in the left eye at some time 
during 1964.  He remembered being treated for what he 
believed was a detached retina in service.  He reported that 
he was eventually restricted from driving and duties that 
required binocular vision due to his poor eyesight in the 
left eye.  

After a review of all the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the May 1972 rating decision is new and material.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  

In this case, the June 2006 VA examination includes medical 
evidence calling into question whether the veteran's left eye 
disorder actually preexisted service.  Such additional 
medical evidence relates to an unestablished fact that an eye 
disorder did not preexist service that is necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a left 
eye disorder.  For these reasons, the Board finds that VA has 
received new and material evidence to reopen the veteran's 
claim for service connection for degeneration of macula of 
the left eye, and the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Service Connection for Degeneration of Macula of the Left Eye

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Certain chronic diseases may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  See also 
VAOPGCPREC 3-2003.

As was previously discussed, the weight of the competent 
evidence shows that the veteran's degeneration of the macula 
in the left eye manifested during service.  Service medical 
records show that at service entrance no eye disorder other 
than refractive error was found or "noted" upon service 
entrance, and that the veteran complained of and was treated 
for an eye disorder during service in February 1965.  
Degeneration of macula, which was not noted on the service 
entrance examination, is noted on his August 1965 separation 
examination.  

In addition, on the question of preexistence of eye disorder, 
in his November 2007 Board hearing, the veteran credibly 
testified that he had no other problems with his eyes than 
refractive error at service entrance; he started noticing a 
black spot in the center of his vision in the left eye at 
some time during service in 1964; and his vision deteriorated 
in service.  The veteran is competent to testify as to the 
symptoms he experienced at any time, including before, 
during, and after service, and the Board finds the veteran's 
testimony to be credible and consistent with the other 
evidence of record on the question of whether any eye disease 
or degeneration of the macula of the left eye occurred prior 
to service.  

Although the June 2006 VA examiner stated that she suspected 
that the veteran's eye disorder was caused by a fungus that 
was present upon enlistment and progressed during service, 
the examiner stated that she was unable to positively 
determine the cause of the veteran's condition, and that such 
an opinion regarding preexistence would require documentation 
regarding the reason for decreased acuity in the left eye.  
Such condition is not met because at service entrance there 
was no evidence of macular degeneration.  

Consequently, the June 2006 VA examiner's opinion that she 
was "unable to determine positively whether the macular 
degeneration existed prior to military service from the 
information in the c-file," in this case where there is in 
fact no evidence of macular degeneration or eye disease at 
service entrance, actually tends to support the veteran's 
contention that a left eye disease, including macular 
degeneration, did not preexist service.  
 
As there is no contrary evidence of record, the Board finds 
that the record indicates that the veteran's left eye 
condition did not preexist service entrance, and was incurred 
in active military service.  Because a left eye disorder, 
including macular degeneration, was not "noted" at service 
entrance, the veteran's left eye is presumed to have been in 
sound condition at service entrance.  In this case, there is 
no clear and unmistakable evidence that the veteran's macular 
degeneration that manifested in service preexisted service; 
therefore, the presumption of sound condition at service 
entrance is not rebutted.  38 U.S.C.A. §§ 1111.   For these 
reasons, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the veteran's degeneration of 
macula of the left eye did not preexist service, and was 
directly incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for degeneration of macula of the left eye 
is reopened, and is granted on the merits. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In his personal hearing before the Board in November 2007, 
the veteran testified that during service he was kicked in 
the knee and fell and hit his knee on the concrete floor 
while trying to subdue a drunken soldier.  He averred that, 
since that incident, his knee is periodically painful and 
bothersome.  The veteran's service medical records show that 
he was treated for an injury to his right knee after being 
kicked in March 1964.  No medical opinion on the relationship 
between any current right knee disability and in-service 
injury has been sought.  Without such opinion, the medical 
evidence of record is insufficient for VA to make a decision 
on the claim.  For these reasons, the Board finds that a 
medical examination and opinion is necessary to properly 
adjudicate this claim. 

Accordingly, the issue of service connection for a right knee 
disorder is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination in order to 
ascertain the nature and etiology of 
any current right knee disability.  
After reviewing the entire record, 
including the March 1964 service 
record, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a  likelihood of 
50 percent or greater) that any current 
right knee disability is related to 
service.  The claim folder must be made 
available to and reviewed by the 
examiner in conjunction with the 
scheduled examination.

2.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim 
for service connection for a right knee 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
(SSOC).  An appropriate time should be 
given for them to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


